Merwin, J.
This action is brought to recover damages for personal injuries sustained by plaintiff by reason of the negligence, as the plaintiff claims, of the defendant. On the 23d April, 1886, the plaintiff, with two other persons, was riding in a carriage westerly along Centre street in the village of Oneonta. " At the intersection of that street with Elm street, there was a gutter which crossed Centre street on the easterly line of Elm street, and on the westerly side of this gutter there was, as claimed by plaintiff, a ridge or an elevation of the surface of the street, which had been left there the fall or summer before upon the filling up of a trench or ditch made for the purpose of laying a water-pipe. As the horse and carriage of the plaintiff passed over this gutter and elevation, something about the carriage was broken, the horse was frightened and ran away, and the plaintiff was thrown out and injured. The condition of the gutter and of the elevation or ridge upon the 23d April, 1886, were matters of controversy at the trial.
The main question here relates to certain declarations of the street commissioner of the defendant made some time after the accident. Carson Emmons was street commissioner of the village for the year commencing April 1, 1886. The plaintiff called as a witness Cornelius Denny, who testified that he was employed by the street commissioner, Mr. Emmons, to do some work upon Centre street a short time after the 23d of April. The following then took place, as the record shows: “Question. What did he say to you as to what work it was he wanted you to do? (Objected to as incompetent and improper; that it appears to be at a time subsequent to this alleged injury, and that the statement of the street commissioner in no way affects the liability of the village of Oneonta; that the village is not bound by anything said by one of its officers when not associated with the others.) The Court. Objection overruled. (Exception taken.) Answer. We were at work cleaning up some of the streets, and I think we were on Centre street or Church street, or off that way; and hetold us—some one or more withme— He said: • Go on Centre street to such a place and clean up that dirt there, (there was a high mound, *951he said,) before somebody else got hurt.’ Defendant’s Counsel. We move to strike out the latter part of the answer, wherein the witness said the street commissioner said, * before somebody else got hurt,’ as improper and incompetent; that the statement of the street commissioner in no way tends to bind the village, as he was not authorized to speak for the defendant. The Court. Keserve the motion at present. Witness. That is all he said,—go to such a place on Centre street, on the corner where Elm street comes up there, and then pick off the dirt. He said he wanted to go there and pick that mound off there. I think he said he would send a team soon to draw it away. I don’t recollect that he said anything further; that is all he said. He said to go to that place and pick that dirt off, and he would send a team there. We would take it off before somebody else got hurt there. That is all I recollect. I don’t think he said, in that connection, that one lady had already been injured there, and he wanted us to go and take it off before somebody got hurt. My recollection is he said before somebody else got hurt. Defendant's Counsel. To each one of those separate questions we desire the stenographer to enter an objection to the statement of the witness on the ground that it is improper and incompetent, and that any statement made by the street commissioner is not binding upon the defendant. The Court. Do I understand this place was the corner of Centre and Elm streets? Witness. Yes, sir. The Court. The stenographer may enter an objection and an exception to the ruling of the court admitting the evidence to each one of the questions, viz., on the ground that the street commissioner had no authority to make an admission for the city. Defendant's Counsel. And also that it was after this accident in question. The Court. I think it appears there. You have your objection and exception. Defendant's Counsel. We ask to strike out from the testimony of this witness that part of the statement referring to what the street commissioner said in reference to some one else getting hurt. The Court. Ho; I think it may stand. (Exception taken.)” The witness then testified that he went and did some work at the intersection of Centre and Elm streets. The question was then asked: “How tell the jury what you done, and who helped you do it. Defendant's Counsel. We object to any evidence relating to the removal of this mound on the ground that it is not covered by the pleadings, and what repairs they made are incompetent and improper and immaterial. The Court. He may answer. (Exception taken.)” The witness then stated that he and another laborer picked off the dirt from the mound; that one load was drawn away and they picked off more. Among other things, the defendant’s counsel asked the court to charge “that the declarations of defendant’s commissioner made subsequent to the accident are not competent evidence against the defendant, and the jury have no right to consider the same in determining whether the defendant was or was not guilty of negligence.” The court declined to so charge, and the defendant’s counsel excepted. The defendant’s counsel then asked the court to charge “that the fact, if it be a fact, that the defendant caused the ridge to be removed after the accident occurred, is not proper to be considered on the question of negligence;” and the court so charged. It is now claimed that the court erred in admitting the declarations of the street commissioner made after the happening of the injury, and in refusing to charge as requested in regard to such declarations. It is quite apparent from the case that the declarations referred to in the request are those above set out. They were made several days at least after the accident.
There is no doubt about the general proposition that the declarations of an agent, like the street commissioner in this case, are not admissible to bind the corporation except when they are p'art of the transaction which gives rise to the controversy. Cortland Co. v. Herkimer Co., 44 N. Y. 22, 24; Stone v. Town of Poland, 11 N. Y. Supp. 498. In this case, however, their admission is sought to be justified upon the theory that, at the time of their ad*952mission in evidence, it was proper for the plaintiff to show that the ridge or elevation in controversy had been lowered or changed since the accident; and that, for the purpose of showing this change, it was proper to show not only what the street commissioner and his employes did, but also what the street commissioner said while so engaged. It may be assumed that the fact of the change after the accident was properly shown, not, however, as bearing on the negligence of the defendant, but by way of explanation of evidence previously given in regard to the height of the ridge. And the court held and charged that the fact that the defendant may have caused the ridge to be removed, after the accident should not be considered on the question of negligence. The court, however, refused to charge that the declarations should not be considered on that question. The fact of the change, whether brought about by the defendant or some other party, was the only thing competent. It was not a question whether the street commissioner was then engaged in the line of his duty. His duty at that point of time was wholly immaterial, and was not an issue in the case. It was not a part of the transaction in controversy. The liability of the defendant, if there was one, was perfect and complete before that time. In no sense were the subsequent declarations, or the act of changing or removing the ridge, a part of the res gestas. The declarations were received generally in the case. Their effect was not limited. We think they were not competent. But it is urged that they were not of sufficient materiality to affect the case. The height of the ridge, and whether .or not it was of a dangerous character, were vital questions in the case. The evidence was conflicting, and both sides were very much in earnest. The plaintiff claimed there was a high ridge, and a dangerous place. The defendant claimed the contrary. If, therefore, as the. witness Denny in substance testified, the defendant’s street commissioner said there was a high mound there, and directed the dirt to be picked off and cleaned up before somebody else got hurt, the jury might well infer that the commissioner thought the situation a dangerous one, and that the ridge was a dangerous obstruction. Such a declaration from the officer managing the streets of the village would be liable to affect materially the minds of the jury. ' We cannot fairly say that this evidence did not" affect the result or prejudice the defendant. Carroll v. Deimal, 95 N. Y. 252,256; Vurst v. Railroad Co., 72 N. Y. 542, 547. We are therefore of the opinion that in the admission of the declarations, and the refusal to charge the request referred to, error was committed that requires the reversal of the judgment. Judgment and order reversed upon the exceptions, and new trial ordered, costs to abide the event. All concur.